Citation Nr: 1505122	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, panic disorder, and adjustment disorder.

2.  Entitlement to service connection for substance abuse disorder as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, denied entitlement to service connection for PTSD, and substance abuse.

In April 2013, the Board remanded the Veteran's claims on appeal for further development.  The Board additionally denied entitlement to service connection for bilateral hearing loss and tinnitus, and remanded a claim of entitlement to service connection for a back disorder for issuance of a statement of the case (SOC).  The Agency of Original Jurisdiction (AOJ) issued an SOC on the back disorder issue in September 2014.  The Veteran did not, however, perfect an appeal to that claim.  See 38 C.F.R. § 20.202 (2014).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The previous remand instructed that the Veteran should be asked to report all relevant treatment.  The AOJ subsequently asked him to do so, but he did not respond.  Notwithstanding this history, the record suggests that there may be additional VA treatment records.  The records of the Veteran's current VA treatment begin in February 2006 with a "psychiatry reassessment."  The treatment provider reported review of data in "dhcp, the medical record and/or the mental health record."  The reevaluation was reportedly necessitated by the Veteran's discharge from "SATS. MMSE 27."  VA has a duty to seek records that are adequately identified.  38 U.S.C.A. § 5103A(b), (c) (2014).

The Veteran initially claimed entitlement to service connection for PTSD on the basis of combat in the first Gulf WAR in 1990 and 1991.  His personnel records show that he was stationed aboard the USS Enterprise during this period.  The Board's research indicates that the USS Enterprise was in Virginia undergoing repairs during this time and could not have been involved in combat.  See USS Enterprise CVN 65; www.usaircarriers.net/cvn65history.htm.  The Board cannot consider evidence it develops itself without insuring that the AOJ considers it and that the Veteran is afforded due process.  Disabled American Veteran v. Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir 2003).  Such evidence is relevant in assessing the credibility of the Veteran's reports.

He has subsequently said that his psychiatric symptoms were caused by the suicide of two sailors aboard ship.  It does not appear that mental health professionals have attributed any current psychiatric disability to this stressor, but the Veteran would be competent to report symptoms surrounding this incident.  Accordingly, efforts to verify the stressor could aid in substantiating the claim.

The Veteran has not reported any in-service treatment for a psychiatric disability, but has reported in-service problems with substance abuse.  It does not appear that there has been a specific request for the in service mental health treatment jacket.  

On VA PTSD examination in June 2014, the examiner opined that the Veteran had an anxiety disorder that was attributable to pre-service events.  Although the current record does not show anxiety or depression in service (other than the Veteran's report of symptoms resulting from combat, for which he could not have been involved); a question arises as to whether the symptoms were aggravated in service.  Clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's in-service mental health treatment jacket.

2.  Attempt to verity his claimed stressors where two fellow service members committed suicide.  The Veteran provided the names of the individuals at the June 2014 VA PTSD examination; also ask the service department to report the locations of the USS Enterprise from August 1990 to April 1991.

3.  Send the Veteran the above referenced article regarding the USS Enterprise.

4.  Obtain all available records of the Veteran's mental health and substance abuse treatment prior to February 2006; including any records pertaining to his participation in "SATS" and records located in "dhcp."

5.  Ask the June 2014 VA examiner to review the claims file and clarify whether the Veteran had symptoms of the currently diagnosed anxiety disorder in service, and if so whether the disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated in service.

If the examiner is not available, ask another mental health professional to review the entire record and provide the additional opinions.  Examiners should provide reasons for all opinions.  If further examination is recommended, this should be arranged.

6.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

